Exhibit 10.3

 

FOURTH AMENDMENT TO INDUSTRIAL COMPLEX LEASE

 

THIS FOURTH AMENDMENT TO INDUSTRIAL COMPLEX LEASE (this “Amendment”) is made and
entered into as of September 18, 2007, by and between BRCP CARIBBEAN PORTFOLIO,
LLC, a Delaware limited liability company (“Landlord”), and ACCURAY
INCORPORATED, a Delaware corporation (“Tenant”).

 

RECITALS

 

A.                                   Landlord (as successor in interest to MP
Caribbean, Inc., a Delaware corporation) and Tenant are parties to that certain
Industrial Complex Lease, dated July 9, 2003 (the “Original Lease”), which
Original Lease has been previously amended by that certain First Amendment to
industrial Complex Lease (the “First Amendment”), dated December 9, 2004, that
certain Second Amendment to Industrial Complex Lease (the “Second Amendment”),
dated September 25, 2006, and that certain Third Amendment to Industrial Complex
Lease (the “Third Amendment”), dated January 16, 2007 (collectively, the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 125,568 rentable square feet (the “Premises”) described
as approximately 40,000 rentable square feet of space in that certain building
located at 1310 Chesapeake Terrace, Sunnyvale, California, and approximately
32,576 rentable square feet of space in that certain building located at 1314
Chesapeake Terrace, Sunnyvale, California (collectively, the “Original
Premises”), and approximately 52,992 rentable square feet of space (the
“Expansion Space”) in that certain building located at 1315 Chesapeake Terrace,
Sunnyvale, California (each of the foregoing a “Building” and together,
collectively, the “Buildings”), which are a part of the approximately 253,540
rentable square foot industrial complex commonly known as Caribbean Corporate
Center (the “Industrial Complex”).

 

B.                                     The Extended Term (as defined in the
First Amendment) of the Lease for the Original Premises shall end, subject to
the terms and conditions of the Lease, as amended hereby, on February 29, 2008
(“Prior Termination Date”), and the parties desire to extend the Term of the
Lease, all on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                       Extension of term with respect to
Original Premises. The term of the Lease for the Original Premises is hereby
extended for a period of fifteen (15) months and shall expire on May 31, 2009
(“Original Premises Extended Termination Date”), unless sooner terminated in
accordance with the terms of the Lease. That portion of the term of the Lease
for the Original Premises commencing the day immediately following the Prior
Termination Date (“Original Premises Extension Date”) and ending on the Original
Premises Extended Termination Date shall be referred to herein as the “Original
Premises Fourth Amendment Extended Term”.

 

2.                                       Monthly Installment of Rent. As of the
Original Premises Extension Date, the monthly installment of minimum guaranteed
rental payable with respect to the Original Premises during the Original
Premises Fourth Amendment Extended Term shall be $199,584.00. All such monthly
installments of minimum guaranteed rental for the Original Premises shall be
payable by Tenant in accordance with the terms of the Lease, as amended hereby.

 

1

--------------------------------------------------------------------------------


 

3.                                       Additional Security Deposit. No
additional Security Deposit shall be required in connection with this Amendment.

 

4.                                       Expenses and Taxes. For the period
commencing on the Original Premises Extension Date and ending on the Original
Premises Extended Termination Date, Tenant shall pay for Tenant’s Proportionate
Share of “real estate charges” and “insurance expenses” (as defined in the
Original Lease) in accordance with the terms of the Lease.

 

5.                                       Improvements to Premises.

 

5.1                                Condition of Premises. Tenant is in
possession of the Premises and accepts the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except for Landlord’s ongoing
repair obligations set forth in Section 10.1, Article 17 and Article 18 of the
Original Lease and except as may be expressly provided otherwise in this
Amendment.

 

5.2                                Responsibility for Improvements to Premises.
Any construction, alterations or improvements to the Premises during the
Original Premises Fourth Amendment Extended Term shall be performed by Tenant at
its sole cost and expense using contractors selected by Tenant and approved by
Landlord and shall be governed in all respects by the provisions of Article 11
of the Original Lease.

 

6.                                       Miscellaneous.

 

6.1                                This Amendment sets forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Under no circumstances shall Tenant be entitled to any rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment,
the Second Amendment or the Third Amendment.

 

6.2                                Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

6.3                                In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

6.4                                Submission of this Amendment by Landlord is
not an offer to enter into this Amendment but rather is a solicitation for such
an offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

6.5                                The capitalized terms used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

 

6.6                                Tenant hereby represents to Landlord that
Tenant has dealt with no broker in connection with this Amendment other than
Wayne Mascia Associates (“Tenant’s Broker”). Tenant agrees to indemnify and hold
Landlord, its members, principals, beneficiaries, partners, officers, managers,
investors, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents harmless from all claims of

 

2

--------------------------------------------------------------------------------


 

any brokers, except Tenant’s Broker, claiming to have represented Tenant in
connection with this Amendment. Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment other than
Colliers International (“Landlord’s Broker”). Landlord agrees to indemnify and
hold Tenant, its members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers, except Landlord’s
Broker, claiming to have represented Landlord in connection with this Amendment.
Landlord shall pay broker leasing commissions to Landlord’s Broker pursuant to a
separate agreement, and it will be the responsibility of Landlord’s Broker to
pay commissions to Tenant’s Broker pursuant to their agreement; and the parties
hereto acknowledge and agree that this provision shall supersede any provision
to the contrary in the Lease.

 

6.7                                Each signatory of this Amendment represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting. Tenant hereby
represents and warrants that neither Tenant, nor any persons or entities holding
any legal or beneficial interest whatsoever in Tenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an uncured event of default under the Lease will be deemed to have occurred,
without the necessity of notice to Tenant.

 

6.8                                Redress for any claim against Landlord under
the Lease and this Amendment shall be limited to and enforceable only against
and to the extent of Landlord’s interest in the Building. The obligations of
Landlord under the Lease are not intended to and shall not be personally binding
on, nor shall any resort be had to the private properties of, any of its
trustees or board of directors and officers, as the case may be, its investment
manager, the general partners thereof, or any beneficiaries, stockholders,
employees, or agents of Landlord or the investment manager.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

 

LANDLORD:

 

 

 

BRCP CARIBBEAN PORTFOLIO, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

BRCP Realty, L.P.I,

 

 

a Delaware limited partnership

 

 

its sole member

 

 

 

 

By:

BRCP Gen Par, LLC

 

 

a Delaware limited liability company

 

 

its sole member

 

 

 

 

By:

/s/ John A. Foster

 

 

 

 

Name:

John A. Foster

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

TENANT:

 

 

 

ACCURAY INCORPORATED,

 

a Delaware corporation

 

 

 

 

By:

/s/ Chris A. Raanes

 

 

 

 

Name:

Chris A. Raanes

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

By:

/s/ Eric Lindquist

 

 

 

 

Name:

Eric Lindquist

 

 

 

 

Title:

CMO

 

4

--------------------------------------------------------------------------------

 

 